Exhibit 10.12
America Service Group Inc. (the “Company”)
Summary of 2009 Director and Executive Officer Compensation

I.         DIRECTOR COMPENSATION. Directors who are employees of, or paid
consultants to, the Company do not receive additional compensation for serving
as directors of the Company. The following table sets forth current rates of
cash compensation for the Company’s non-employee directors.

         
Annual retainer
  $ 30,000  
 
       
Board meeting attendance fee
  $ 1,500  
 
       
Audit Committee Chair annual retainer
  $ 15,000  
 
       
Audit Committee meeting fee for all Audit Committee meetings held on a date
other than a Board meeting date
  $ 2,500  
 
       
Corporate Governance and Nominating Committee Chair, Incentive Stock and
Compensation Committee Chair and Ethics and Quality Assurance Committee Chair
annual retainer
  $ 5,000  
 
       
Committee meeting fee for all committee meetings other than Audit Committee held
on a date other than a Board meeting date
  $ 1,000  

         The Board compensation program provides that each new Director (as
defined by the Amended and Restated 1999 Incentive Stock Plan) upon election to
the Board receive 10,000 restricted shares of the Company’s common stock. Under
the terms of the restricted shares, each new Director shall have the right,
among other rights, to receive cash dividends on all of the shares and to vote
such shares until the Director’s right to such shares is forfeited of becomes
nonforfeitable. These shares become nonforfeitable in equal annual installments
over four years beginning on the first anniversary of the date the shares are
issued.            In addition, the Board compensation program provides that
each non-employee director will receive 3,000 restricted shares of the Company’s
common stock on an annual basis. Each non-employee director shall have the
right, among other rights, to receive cash dividends on all of these shares and
to vote such shares until the non-employee director’s right to such shares is
forfeited or becomes nonforfeitable. These shares become nonforfeitable in equal
annual installments over three years beginning on the first anniversary of the
date the shares are issued.   II.        EXECUTIVE OFFICER COMPENSATION. The
following table sets forth the current annual base salaries provided to the
Company’s Chief Executive Officer and most highly compensated executive
officers.

          Executive Officer   Current Salary    

Richard Hallworth
  $ 500,000  
Michael W. Taylor
    385,000  
Dr. Carl J. Keldie
    340,464  
Lawrence H. Pomeroy
    268,148  
T. Scott Hoffman
    234,365  

 



--------------------------------------------------------------------------------



 



     In addition to their base salaries, the Company’s Chief Executive Officer
and most highly compensated executive officers are also eligible to:

  •   receive cash bonuses under the Company’s Annual Incentive Compensation
Plan;

  •   participate in the Company’s long-term incentive program, which currently
involves the award of stock options or restricted stock pursuant to the
Company’s Amended and Restated 1999 Incentive Stock Plan; and

  •   participate in the Company’s broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs, 401(k) Plan and Employee Stock Purchase Plan.

 